383 B.R. 659 (2008)
In re Nicholas J. HOEHLER, Debtor.
No. 07-30292.
United States Bankruptcy Court, W.D. Kentucky.
March 18, 2008.
Richard A. Schwartz, Louisville, KY, for Debtor.

MEMORANDUM
DAVID T. STOSBERG, Bankruptcy Judge.
This matter comes before the Court on the debtor's Motion for Authority to Borrow Money and for Expedited Relief. In the motion, the debtor seeks to borrow $150,727.00 with a 6.25% interest rate to purchase a house and lot located at 1004 Cardigan Drive, Louisville, Kentucky. The debtor further asks that this motion be treated on an expedited basis "because the seller of the Property wants the closing to be completed on or before March 30, 2008."
The Court initially notes that a seller wishes for a prompt closing is not grounds in and of itself to request expedited treatment of a motion. Counsel for the debtor is cautioned against styling pleading requesting emergency or expedited relief unless the situation truly requires immediate attention.
Turning to the motion itself, the Court notes that the debtor did not use Official Form G as set forth in the Local *660 Rules. If the debtor had used the Official Form, he would have seen that the motion needed to provide certain information to the Court in order for the Court to properly rule on the motion. Specifically, Official Form G provides "If loan is for the purchase of a home, disclose source of downpayment/closing costs and attach copy of contract to Motion." Because this motion is seeking to incur credit post-confirmation for the purpose of buying a house, the debtor should have included the information as required in the Official Form. The debtor did not include information as to the amount or the source of the downpayment, did not include information as to the amount and source of the closing costs, and did not include a copy of the contract to the motion. Because of these deficiencies, the Court cannot grant the relief requested in the motion. For the reasons set forth above, an order will be entered this same date consistent with the holding of this Memorandum.

ORDER
Pursuant to the Court's Memorandum entered this same date and incorporated herein by reference, and the Court being otherwise sufficiently advised, IT IS ORDERED that the debtor's Motion for Authority to Borrow Money and for Expedited Relief is REMANDED.